EXHIBIT 10.45

PARTICIPATION AGREEMENT

 

 

This Participation Agreement is made as of the 5th day of December, 2001 by and
between Affinity Group Thrift Holding Corp. (“Thrift Holding”) and the Stephen
Adams Living Trust (“Adams”).

 

WITNESSETH:

 

                WHEREAS, Thrift Holding is the holder of a capital note issued
by Affinity Bank Holdings Inc. (the “Maker”) on October 1, 1999 in the original
principal amount of $18,636,615 (the “Capital Note”);

 

                WHEREAS, Adams purchased a $1.5 million participation in the
Capital Note by the terms of a participation agreement dated as of October 31,
2000 made between Thrift Holding and Adams (the “Prior Participation
Agreement”);

 

                WHEREAS, the Capital Note does not require any payments to be
made on a current basis, no payments of principal or interest have been made on
the Capital Note since the issuance of the Capital Note and interest has accrued
thereon at the rate set forth therein since the date thereof;

 

                WHEREAS, Thrift Holding is desirous of selling an additional
participation in the Capital Note on substantially the same terms and conditions
as in the Prior Participation Agreement;

 

                WHEREAS, Adams is willing to purchase a participation in the
Capital Note at par provided that (i) payments received in respect of the
Capital Note are applied on a “LIFO” basis and paid first to Adams to the extent
of Adams’ interest therein and (ii) Thrift Holding reimburse Adams for the
origination fees (aggregating $450,000) and the allocable share of the lender’s
legal fees ($72,581) incurred by an affiliate of Adams in obtaining funds for
the purchase of such participation;

 

                WHEREAS, Thrift Holding is willing to sell such participation to
Adams.

 

                NOW, THEREFORE, in consideration of the payment of $15 million
by Adams to Thrift Holding, the receipt of which is acknowledged by Thrift
Holding, Thrift Holding and Adams agree as follows:

 

                1.             Participation.  Thrift Holding hereby grants to
Adams a participation in the Capital Note to the extent of $15 million of
principal thereof, together with (i) interest on such $15 million at the rate
set forth in the Capital Note from the date hereof and (ii) any pro rata
premium, penalty or other amounts payable in respect of the Capital Note by the
terms thereof.  All payments made in respect of the Capital Note shall be first
applied to accrued interest on Adams’ interest therein and then to the principal
amount of Adams’ interest therein, Thrift Holding agreeing that it shall retain
no payment in respect of the Capital Note until the participation of Adams
therein has been paid in full to Adams.  If Adams’ interest shall not have been
paid directly to Adams by the Maker, Thrift Holding agrees to remit,
contemporaneously with its receipt thereof, Adams’ interest in any such
payment.  As between Adams’ participation in the Capital Note pursuant to this
Participation Agreement and Adams’ participation in the Capital Note pursuant to
the Prior Participation Agreement, amounts shall be allocated by Adams in such
manner as is determined by Adams, in Adams’ sole discretion.


                2.             Fees.  Thrift Holding agrees (i) to pay, directly
to CIBC Capital Markets (“CIBC”), a fee in the amount of $450,000 committed to
be paid by AOA Holding LLC, an affiliate of Adams, in connection with the
funding of the purchase of the participation pursuant to this Participation
Agreement, and (ii) to reimburse AOA for the allocable portion of CIBC’s legal
fees, $72,581, such payments to be made by Thrift Holding contemporaneously with
the receipt of funds by Thrift from Adams hereunder.

 

                3.             Acceptance.  Adams accepts the participation in
the Capital Note granted pursuant to Section 1 above subject to the terms of the
Capital Note and acknowledges that its interest therein is subject to the terms
thereof and the instruments governing the issuance thereof, including the
instruments referenced in a letter dated October 1, 1999 from the Maker to
Thrift Holding by virtue of which the Capital Note was issued.

 

                4.             Representations and Warranties of Thrift
Holding.  Thrift Holding represents and warrants to Adams that:

 

                                a.             Title.  Thrift Holding is the
owner of the Capital Note, free and clear of any liens, mortgages, charges,
security interests, encumbrances or other restrictions or limitations and has
the legal right and authority to grant to Adams a participation in the Capital
Note as provided herein.

 

                                b.             No Breach.  The execution,
delivery, validity and enforceability of this Participation Agreement by Thrift
Holding, the consummation of the transactions provided for hereby by Thrift
Holding, and the performance by Thrift Holding of its obligations contemplated
hereunder will not (i) violate, conflict with or result in a breach or
termination of, or otherwise give any other person a right to terminate, or
constitute a default, event of default or event which with notice, lapse of time
or both, would constitute a default of event of default under, the terms of any
material contract, indenture or other instrument by which Thrift Holding is
bound, (ii) result in the creation of any lien on the Capital Note, (iii)
constitute a violation by Thrift Holding of any statute, rule or regulation or
(iv) give rise to any preferential right to purchase in favor of any third
party.

 

                5.             Representations and Warranties of Adams.  Adams
hereby represents and warrants to Thrift Holding that:


 

                                a.             Investment Intent.  Adams is
acquiring the participation in the Capital Note for its own account for
investment and with no present intention of distributing such interest or any
part thereof.

 

                                b.             Purchase Investigation.  Adams
has received and is familiar with such information with respect to the Maker and
the Maker’s historical and projected performance as Adams deems necessary for
the purpose of purchasing the participation in the Capital Note and desires no
further information which respect thereto.  Adams acknowledges that Adams is not
relying on any information provided by Thrift Holding in respect thereof.

 

                                c.             No Breach.  The execution,
delivery, validity and enforceability of this Participation Agreement by Adams,
the consummation of the transactions provided for hereby by Adams, and the
performance by Adams of its obligations contemplated hereunder will not violate,
conflict with or result in a breach or termination of, or otherwise give any
other person a right to terminate or constitute a default, event of default or
an event which, with notice, lapse of time or both, would constitute a default
or event of default under, the terms of any material contract by which Adams is
bound.

 

                6.             Miscellaneous.  This Participation Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and assigns.  This Participation Agreement shall be
construed and enforced in accordance with the laws of the state of California. 
This Participation Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.  This Participation Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and may
not be varied, modified or amended except by a writing signed by the parties to
be charged.  The making, execution and delivery of this Participation Agreement
by the parties hereto have been induced by no representations, statements,
warranties or agreement of the other except those herein expressed.

 

                IN WITNESS WHEREOF, the parties hereto have caused these
presents to be executed as of the day and year first above written.

 

 

AFFINITY GROUP THRIFT HOLDING CORP.

 

 

 

 

By:

/s/

 

Name:

Mark J. Boggess

 

Title:

Senior Vice President

 

 

 

 

STEPHEN ADAMS LIVING TRUST

 

 

 

 

By:

/s/

 

Name:

Stephen Adams

 

Title:

Trustee

 

 

 